Oo oO NN DW ON PB WD NY

RO RO PO NO DY ROO KR Rr em
So Oo FF BR FS FC CO we Haak Bees

 

 

    
    

 

& hw

LAW

® 2

OFFICES
VU.S.A. LAW OFFICES, APC
MICHAEL CHINH VU, sen 178148
142 EAST MISSION STREET
SAN JOSE, CA 95112
TELEPHONE: (408) 288-7400
FACSIMILE: (408) 288-7798
EMAIL: MICHAELVU@VUSALAW.COM

Attorney for Defendant
EVERGREEN JOINT VENTURES, LLC

THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

GEORGE AVALOS, ) CASE NO. 1:20-CV-01546-A WI-SAB
Plaintiff )
) DEFENDANT'S INITIAL DISCLOSURES
) PURSUANT TO FRCP 26
Versus )
)
EVERGREEN JOINT VENTURES, LLC, ET)
AL., )
Defendants )
)

 

In accordance with Federal Rule of Civil Procedure 26(a)(1), Defendant EVERGREEN JOINT
VENTURES, LLC, makes its initial disclosures as follows.

Defendant makeS these initial disclosures based on information reasonably available at the time
of making of said disclosures. Defendant continueS to investigate this case and reserve the right to
modify, amend, or supplement these disclosures at a later time as appropriate. Additionally,
Defendant's disclosure is made without or in any way waiving the following rights: (1) the right to
object on the grounds of competency, privilege, the work-product doctrine, undue burden, relevancy
and materiality, hearsay, or any other proper grounds; (2) the right to object to the use of such
information, for any purpose, in whole or in part, in any subsequent proceeding in this action or any

other action; and (3) the right to object on any and all grounds, at any time, to any other discovery

AN NO 0 NOE PPT OE EPP A CP I SEEMS EE
Defendant's Initial Disclosure Pursuant to Rule 26 Page 1

 

 
Oo co I DB Ne BR WD WY

NO BR BR BD RD RY BD DO
So RAR OSS F&F Ga mRauak aoaxoets

 

 

request or proceeding involving or relating to the subject matter of the disclosure.
A. NAME, ADDRESS, TELEPHONE NUMBER OF INDIVIDUALS LIKELY TO
HAVE DISCOVERABLE INFORMATION; SUBJECT OF INFORMATION:

1. Tony Dinh

1835 Ashlan Avenue

Clovis, CA 93611

Telephone: (408) 590-2774

SUBJECT: Ownership of real property; condition of building and exterior area
of the building and parking lot.

Discovery is pending and may further reveal additional individuals having discoverable
information that are relevant to the issues presented in this matter. Defendant will identify these
individuals, if any, in accordance with their obligations under F.R.C.P. 26(e).

B. DESCRIPTION BY CATEGORY AND LOCATION OF ALL DOCUMENTS,
ELECTRONICALLY STORED INFORMATION AND TANGIBLE THINGS IN SUPPORT
OF DEFENDANTS’ DEFENSES:

Discovery is pending and may further reveal additional documents and tangible things that
Defendant may rely upon to support their claims or defenses, and Defendant will make available these
items, if any, in accordance with their obligations under F.R.C.P. 26(e).

Cc. DAMAGES:

Defendant does not know the full extent of Plaintiff's actual damages in this action and has not
reviewed or inspected any documents or tangible things to ascertain such alleged damages.

Defendant believes that Plaintiffs action is without merit and is fabricated to further his pursuit
of damages against Defendant and its principal and employee.

D. LIABILITY INSURANCE:

Defendant does not believe that they have any insurance policy in existence relevant to the time

period during which this action is based.

nner EET RE a St EEN SSE ESS
Defendant's Initial Disclosure Pursuant to Rule 26 Page 2

 

 
Oo CO sS DW HO BB WO VN

NM BO BP RO DRY DO WR DR ROO
CO sO AT BR DW YO YY DOULU(OlULUMDOULUNCUD Ne el

 

 

Defendant reserves the right to supplement and/or correct these initial disclosures as discovery
may reveal.

Per the requirements of F.R.C.P. 26(g)(1), the undersigned, by his signature herebelow,
certifies to the best of his knowledge, information and belief, which is formed after a reasonable

inquiry, that the disclosure as stated herein is complete and correct as of the time it is made.

Dated: December 04, 2020 VU.S.A. LAW OFFICES, APC

/s/ Michael Chinh Vu
Michael Chinh Vu, Esq.
Attorney for Defendant

ee ae RA TONE AIS EE PA NESSIE
Defendant's Initial Disclosure Pursuant to Rule 26 Page 3

 
